397 F.2d 810
Malcolm L. PINES, Appellant,v.Samuel ZEMURRAY et al., Appellees.
No. 23194.
United States Court of Appeals Fifth Circuit.
Aug. 16, 1968.

On petition for rehearing of 5 Cir., 394 F.2d 998.
Before JONES and GODBOLD, Circuit Judges, and SCOTT, District Judge.
PER CURIAM:


1
The Petition for Rehearing is denied, and no member of this panel nor judge in regular active service on the Court having requested that the Court be polled on rehearing en banc (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En, Banc is denied.